Exhibit 10.11
 
ASSIGNMENT OF OVERRIDING ROYALTY INTEREST
 
STATE:
KANSAS
 
COUNTY:
LANE
 
ASSIGNOR:
PINECONE PETROLEUM
   
1421 S. Steele
   
Denver, CO 80210
       
ASSIGNEES:
Stratex Oil and Gas, Inc.
Meir Cohen
 
30 Echo Lake Road
675 Third Avenue, Suite 2400
 
Watertown, CT 06795
New York, NY 10017
       
Rotary Partners
Lynden Capital
 
196 Fern Avenue
57 Gramercy Avenue
 
Litchfield, CT 06759
Rye, NY 10580

 
Assignor, named above, owns an overriding royalty interest in the oil, gas and
mineral leases (the "Leases") which covers the lands located in the counties and
state named above (the "Lands"). The Leases and Lands are described on Exhibit
"A" in the Assignment.
 
See Exhibit "A" attached hereto and made a part hereof.
 
For adequate consideration, Assignor (PIN ECONE PETROLEUM) transfers, grants,
assigns and conveys to Assignees overriding royalty interests, as described
below, in the Leases and all of the oil, gas and other minerals produced, saved
and marketed from the Leases. (See Assignees interest conveyed below)
 
PINECONE PETROLEUM, assigns overriding royalty interests in said attached Leases
as follows:
 
50% to Meir Cohen
675 Third Avenue, Suite 2400
New York, NY 10017
 
48% to Stratex Oil and Gas, Inc.
30 Echo Lake Road
Watertown, CT 06795
 
1% to Rotary Partners
196 Fern Avenue
Litchfield, CT 06759
 
1% to Lynden Capital
57 Gramercy Avenue
Rye, NY 10580
 
 
 

--------------------------------------------------------------------------------

 
 
This Assignment of overriding royalty interest is made without warranty of
title, express or implied.
 
If Assignor's interest in the attached oil and gas leases, lands or unit is less
than the entire interest, or if said oil and gas leases cover less than the
entire fee title, then the overriding royalty shall be reduced proportionately.
 
To have and to hold the interest herein transferred and assigned unto Assignees,
its successors and assigns, forever, subject only the terms and provisions
provided, herein.
 
This Assignment is effective January 1, 2012  
 
Executed this 3rd day of January, 2012
 
ASSIGNOR
 
/s/ Christopher Miller
 

Christopher Miller

As President of PINECONE ETROLEUM.

 
STATE OF COLORADO     
)                                                                 ACKNOWLEDGMENT
(For use by Corporation)
 
COUNTY OF DENVER      )
 
On this 3rd day of January, A.D. 2012, before me personally appeared ,
Christopher
Miller                                                                                                   ,to
me personally known, who. beingbx me duly sworn, did say that he/she is the
President                                                               of
Pinecone Petroleum                                                          and
that the seal affixed to said instrument is the corporate seal of said
corporation and that said instrument was signed and sealed in behalf of said
corporation by authority of its Board of Directors, and
said                                                                                                        
acknowledged said instrument to be free act and deed of said
 
Witness my hand and seal this 3rd day of January, A.D. 2012
 

  Mackenzi Danielson       Notary Public,    

 

  Address:                    [stratex10_1.jpg]  

 
 
 

--------------------------------------------------------------------------------

 
 
Attached to and made part of that certain ASSIGNMENT OF OVERRIDING ROYALTY
INTEREST dated January 3, 2012 and made effective January 1, 2012
 
EXHIBIT 'A'
 

LESSOR LESSEE DESCRIPTION BK/PG         Ronald E. and Proterra Oil and T18S-R3OW
117/177 Neoma G. Conner, Gas Exploration, Inc. Section 27: SW/4   h/w   Section
34: NE/4           Howard and Carolyn Centennial Oil and T16S-R28W 116/153
Lawrence, h/w Gas Section 23: S/2N/2, S/2          
Dane G. Hansen
Proterra Oil and
T18S-R3OW
117/298
Foundation
Gas Exploration Inc. Section 28: SW/4           Dane G. Hansen Proterra Oil and
T18S-R3OW
117/299
Foundation
Gas Exploration Inc. Section 28: NW/4  

 
It is the intent of the Assignor to convey all Right Title and Interest in the
above oil and gas leases including wellbore production in the Munsell Lawrence
21-23, Lawrence 21-23 and Conner 14-27 and Carpienter Conner 43-28 .
 
 
 

--------------------------------------------------------------------------------